SUGARMAN, District Judge.
Plaintiff Sunbeam Corporation sued defendant Golden Rule Appliance Co., Inc., for an injunction and damages for defendant’s unfair competition in making sales of plaintiff’s products below prices fixed in plaintiff’s “fair trade” contracts with persons other than defendant. N.Y. General Business Law, McKinney’s Consol.Laws, c. 20, § 369-a et seq.
A permanent injunction was entered on defendant’s consent. Defendant thereafter on plaintiff’s petition was found to be in civil contempt for violating the consent decree.
Upon uncontested proof that plaintiff has in part abandoned its fair trade price fixing policy,1 defendant seeks vacatur *292of the consent decree and order punishing defendant for violation thereof.
The motion is disposed of as follows:
(a) The decree will be amended at the foot thereof to provide that it shall not apply to the sale by defendant on and after May 1, 1958 of plaintiff’s products except plaintiff’s sprinklers, hedge trimmers, lawn mowers, electric drills and drill kits, electric sanders and electric saws identified in plaintiff’s “Supplement No. 61 to Sunbeam Retailer Dealer Fair Trade Contracts,” a copy of which shall be annexed to the amendment at the foot of the decree so as to comply with the third clause of F.R.Civ.P. 65(d), 28 U.S.C.A.
(b) The motion is in all other respects denied.
It is so ordered.

. Cf. Office Machine Dealers Ass’n of New York v. Tytell Typewriter Co., Inc., Sup.1949, 95 N.Y.S.2d 205; Sunbeam Corp. v. Masters, Inc., D.C.S.D.N.Y.1951, 97 F.Supp. 318; General Electric Co. v. S. Klein, Sup.1953, 121 N.Y.S.2d 37, 54.